 

REIMBURSEMENT AGREEMENT

 

This Reimbursement Agreement (this “Agreement”) is entered into this 29th day of
January, 2014, by and between Loton Corp., a Nevada corporation (“Loton”) and
JJAT Corp., a Delaware corporation (“JJAT”). Each of Loton and JJAT may be
referred to as a Party and collectively as the Parties.

 

RECITALS

 

WHEREAS, Loton entered into negotiations with the shareholders of OBAR Camden
Holdings Limited (the “Company”) for the purposes of acquiring all of the
capital stock of the Company (the “Transaction”);

 

WHEREAS, as a result of the negotiations, Loton has incurred, and is expected to
incur various transaction costs and expenses, including the costs and expenses
as reflected on Exhibit A, attached hereto (the costs and expenses set forth on
Exhibit A and all other costs and expenses now or hereafter incurred by Loton
with respect to the Transaction are referred to as the “Transaction Expenses”);

 

WHEREAS, Loton has determined that it will be unable to complete the Transaction
on a timely basis due to a number of reasons, including its inability to raise
enough financing to close the Transaction;

 

WHEREAS, JJAT, a company wholly owned by Robert Ellin, who is also a director
and shareholder of Loton, has agreed to undertake to complete the Transaction in
the place of Loton, which undertaking includes the obligation on the part of
JJAT to pay for and reimburse Loton for all Transaction Expenses it has paid or
incurred, or will pay or incur, with respect to the Transaction;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.            Transaction. Loton hereby authorizes JJAT to pursue and close the
Transaction for its own account on the terms and conditions set forth in this
Agreement. Except for the obligations incurred by JJAT under this Agreement,
Loton hereby waives any claim against either JJAT or Robert Ellin in connection
with the Transaction, including, without limitation, under any theory relating
to the “corporate opportunity doctrine” or otherwise.

 

2.            Undertaking to Reimburse Loton. In consideration of the terms and
conditions of this Agreement, JJAT agrees to pay and reimburse Loton for all
Transaction Expenses it has paid or incurred, or hereafter may pay or incur, in
connection with the Transaction, including, without limitation, the Transaction
Expenses set forth on Exhibit A. The foregoing obligation shall not require JJAT
to pay Loton’s costs and expenses in connection with any future acquisition by
Loton of JJAT or any acquisition of the Company from JJAT, except as provided in
any written definitive agreement, if any, executed in connection therewith,

 

 



Page 1 of 5

 

 

3.            Representations and Warranties. Each Party represents and warrants
to the other Party as follows:

 

A.Such Party is duly organized, validly existing and in good standing under the
laws of the state of its jurisdiction of organization, with full power and
authority to conduct its business as now conducted, own its assets and enter
into and perform its obligations under this Agreement. The execution, delivery
and performance of this Agreement by such Party, has been duly authorized by all
requisite entity action on the part of such Party, and this Agreement
constitutes, the legal, valid and binding obligations of such Party, enforceable
against such Party in accordance with its terms; and

 

B.The execution and delivery of this Agreement by such Party does not, and the
performance of this Agreement will not, (a) conflict with or violate any United
States federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, judgment or decree applicable to such Party or by or to which
or to which such Party’s properties or assets is bound or subject, or (b)
conflict with, violate or result in any default under such Party’s charter
documents.

 

4.            Confidentiality. Unless consented to by the other Party, which
consent will not be unreasonably withheld, each Party hereto will hold and will
cause its agents, officers, directors, attorneys, employees, consultants and
advisors to hold in strict confidence, unless compelled to be disclosed by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law, all documents and information concerning any other Party
furnished it by such other Party or its representatives in connection with the
subject matter hereof (except to the extent that such information can be shown
to have been (i) previously known by the Party to which it was furnished, (ii)
in the public domain through no fault of such Party, or (iii) later lawfully
acquired from other sources by the Party to which it was furnished), and each
Party will not release or disclose such information to any other person, except
its auditors, attorneys, financial advisors, bankers and other consultants and
advisors in connection with this Agreement. JJAT acknowledges that Loton may
disclose this Agreement as part of its normal material agreement disclosure
obligations under applicable securities laws and under the rules of securities
marketplace where its common stock trades, and in press releases and investor
presentations describing the business activities of Loton.

 

5.            Miscellaneous.

 

A.            This Agreement sets forth the entire understanding of the Parties
and supersedes any prior agreement or understanding relating to the subject
matter hereof. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by all the Parties. No waiver of any of
the provisions of this Agreement shall be deemed, or shall constitute, a waiver
of any other provision, whether or not similar, nor shall any waiver constitute
a continuing waiver. No waiver shall be binding unless executed in writing by
the Party making the waiver.

 

 



Page 2 of 5

 

 

B.            Neither Party may assign, sell, transfer or otherwise convey,
pledge or encumber any of its rights, obligations or interests under this
Agreement without the prior written consent of the Party. In the event of any
reorganization of JJAT, or JJAT shall consolidate with or merge into another
person or entity or convey all or substantially all of its assets to another
person or entity, then and in each such case the buyer or surviving entity in
said transaction shall assume the obligation of JJAT under this Agreement.

 

C.            Except as otherwise provided herein, the provisions hereof shall
insure to the benefit of, and be binding upon, the successor, assigns, heirs,
executors and administrators of the Parties hereto.

 

D.            This Agreement shall be governed by and construed in accordance
with the laws of the State of California. In the event that any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or void in any jurisdiction to be unenforceable or void in any jurisdiction, the
other provisions of this Agreement shall remain in full force and effect under
applicable law and shall be construed in order to effectuate the purpose and
intent of this Agreement. Any action brought by any Party hereto shall be
brought in the courts located in Los Angeles County California.

 

E.            Except as otherwise provided herein, if a dispute should arise
between the Parties including, but not limited to arbitration, the prevailing
Party shall be reimbursed by the non-prevailing Party for all reasonable
expenses incurred in resolving such dispute, including reasonable attorneys’
fees.

 

 

[remainder of page intentionally left blank; signature page to follow]

 

 

Page 3 of 5

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

“Loton”     “JJAT”             Loton Corp.,     JJAT Corp.   a Nevada
corporation     a Delaware corporation                                 By: Jay
Krigsman     By: Rob Ellin   Its: Director, Authorized Signatory     Its:
Director, Authorized Signatory  

 

 

Page 4 of 5

 

 

Exhibit A

 

 

Page 5 of 5

 

 